Title: To James Madison from Peter Stirling, 29 April 1802
From: Stirling, Peter
To: Madison, James


					
						Dear Sir.
						Barcelona 29 April 1802
					
					I have thought it an incumbent Duty on me, to lay before you, for the Publick good. It is Publickly 

Said here, and I observe the Board of Health begin to take measures, for avoyding an introduction in 

this Country, of a Pestilential, Epidemical, Disorder, that has of late broke out, and rages in Oran, 

on the Barbary Shore. Said Board of Health is officially informed, of that reigning malady there, that 

it dayly Sweeps great numbers of People off. The Summer Season coming on is much to be 

dreaded.
					In this Country Health is enjoyed as fully as ever. Honoured Sir I beg leave to produce my 

Self at your Commands
					
						In the absence of Wm. Willis Esqr. Consul,
						Peter Stirling,
						At. & V.C.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
